Case 2:14-cr-00338-GW Document 4203-1 Filed 03/22/21 Page 1 of 64 Page ID #:37459




                          Exhibit 1
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page12ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32522
                                                                              #:37460
                                                                                        1


       1                         UNITED STATES DISTRICT COURT

       2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

       3               HONORABLE S. JAMES OTERO, U.S. DISTRICT JUDGE

       4

       5   UNITED STATES OF AMERICA,            )
                                                )
       6                     Plaintiff,         )
                                                )                   Case No.
       7        vs.                             )              CR 14-00338(B) SJO
                                                )
       8   MARQUIS SHAW,                        )
                                                )
       9                     Defendant.         )
           ____________________________________ )
      10

      11

      12

      13                           REPORTER'S TRANSCRIPT OF
                                          SENTENCING
      14                          WEDNESDAY, OCTOBER 24, 2018
                                           10:31 A.M.
      15                            LOS ANGELES, CALIFORNIA

      16

      17

      18

      19

      20

      21

      22        ________________________________________________________

      23                CAROL JEAN ZURBORG, CSR NO. 7921, CCRR, RMR
                              FEDERAL OFFICIAL COURT REPORTER
      24                      350 WEST 1ST STREET, SUITE 4311
                            LOS ANGELES, CALIFORNIA 90012-4565
      25                               (213) 894-3539




                                 UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page23ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32523
                                                                              #:37461
                                                                                        2


       1                            APPEARANCES OF COUNSEL:

       2

       3   FOR THE PLAINTIFF:

       4        NICOLA T. HANNA
                United States Attorney
       5        BY: MACK JENKINS
                BY: MAX B. SHINER
       6        BY: ARON KETCHEL
                     Assistant United States Attorneys
       7        United States Courthouse
                312 North Spring Street
       8        Los Angeles, California 90012
                (213) 894-2091
       9        (213) 894-3308
                (213) 894-1019
      10
           FOR THE DEFENDANT:
      11
                LAW OFFICE OF RICHARD W. RAYNOR
      12        BY: RICHARD W. RAYNOR
                     Attorney at Law
      13        409 North Pacific Coast Highway, Suite 280
                Redondo Beach, California 90277
      14        (424) 257-0284

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                 UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page34ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32524
                                                                              #:37462
                                                                                        3


       1           LOS ANGELES, CALIFORNIA; WEDNESDAY, OCTOBER 24, 2018

       2                                    10:31 A.M.

       3                                      --oOo--

       4                 THE COURTROOM DEPUTY:       Calling Item No. 3:

       5   Case number CR 14-00338(B) SJO; United States of America versus

       6   (Defendant No. 4) Marquis Shaw.

       7          Counsel, please state your appearances.

       8                 MR. SHINER:     Good morning, Your Honor.       Max Shiner,

       9   Mack Jenkins and Aron Ketchel for the United States.

      10                 THE COURT:     Good morning.

      11                 MR. JENKINS:     Good morning.

      12                 MR. RAYNOR:     Good morning, Your Honor.       Richard

      13   Raynor on behalf of Marquis Shaw, who is present, in custody.

      14          Shall we approach the lectern?

      15                 THE COURT:     Yes, please.

      16          So the matter is here for purposes of sentencing.             The

      17   Court has reviewed various documents and pleadings in reference

      18   to today's sentencing, which included the presentence

      19   investigation report prepared by the probation officer.               The

      20   report was prepared on May 4th, 2018 and then revised on

      21   October 15th, 2018.

      22          The Court has reviewed the confidential letter

      23   recommendation to the Court by the probation officer and then

      24   the addendum to the presentence report.           I have reviewed the

      25   Government's pleading regarding the presentence investigation




                                 UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page45ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32525
                                                                              #:37463
                                                                                        4


       1   report and then the Government's position regarding sentencing.

       2          The Court has also reviewed Mr. Raynor's sentencing

       3   memorandum; Mr. Raynor's objections to the presentence

       4   investigation report; the Government's response to defendant's

       5   objections, with attached exhibits; and then additional letters

       6   offered on behalf of Mr. Shaw.

       7          So let's start with the presentence investigation report

       8   and the addendum.

       9          Mr. Shaw, have you had an opportunity to review that

      10   report with your counsel?

      11                 THE DEFENDANT:     Yes, sir.

      12                 THE COURT:    And did you read the contents of the

      13   report yourself?

      14                 THE DEFENDANT:     Yes, sir.

      15                 THE COURT:    And the addendum thereto also?

      16                 THE DEFENDANT:     Yes, sir.

      17                 THE COURT:    And do you feel you've had enough time

      18   to consult with counsel before sentencing today?

      19                 THE DEFENDANT:     Yes, sir.

      20                 THE COURT:    Did you understand the contents of the

      21   report?

      22                 THE DEFENDANT:     Yes, sir.

      23                 THE COURT:    And were you able to read the

      24   Government's pleading in the case?

      25                 THE DEFENDANT:     Yes, sir.




                                 UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page56ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32526
                                                                              #:37464
                                                                                         5


       1                 THE COURT:    The Government has taken a very

       2   different position from Mr. Raynor in terms of the appropriate

       3   sentence in the case.       You recognize that?

       4                 THE DEFENDANT:     Yes, sir.

       5                 THE COURT:    And have you been able to read your

       6   counsel's pleading, your attorney's pleading?

       7                 THE DEFENDANT:     Yes, sir.

       8                 THE COURT:    So just to capsulize quickly, and then

       9   I'll turn it over to the Government to supplement or add to any

      10   of the objections that I may not have included in the summary

      11   here, the Government is -- well, let me start with the

      12   presentence investigation report.          The PSR determined that the

      13   total offense level is 37, criminal history category is VI.                  In

      14   the PSR the probation officer determined that defendant was a

      15   career -- qualified as a career offender.

      16          The defendant has 18 criminal history points.            And because

      17   he, according to the probation officer, is a career offender,

      18   the guideline range is 360 at the low end to life imprisonment.

      19   And the probation officer determined that there was no other --

      20   there were no factors that would warrant a departure or

      21   variance.

      22          So the Government has taken the position that the

      23   appropriate sentence in the case is a sentence of 420 months,

      24   16 years of supervised release with certain special conditions.

      25   The Government, I believe, claims that the maximum supervised




                                 UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page67ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32527
                                                                              #:37465
                                                                                        6


       1   release that can be imposed in the case is 16 years.

       2          The Government made various objections to the presentence

       3   investigation report.       The Government objected to the fact that

       4   the presentence investigation report did not include certain

       5   trial exhibits that were provided by the Government to the

       6   probation officer, including the recorded statement by the

       7   defendant on 6/2/2012 that took place in co-defendant Lord

       8   Kelly's house, where the defendant is heard -- it's a recorded

       9   statement so there's a transcript, is heard planning to

      10   shoot -- in talking about shooting rival 62 East Coast gang

      11   members at a hood party, and in the recording the defendant

      12   also mentions other violent acts he has encouraged others to

      13   do.

      14          The Government also points out that the probation officer

      15   didn't make reference or include certain photos that were

      16   provided by the Government to the probation officer, including

      17   the photo taken on 2/28/2012, which was a photograph taken in

      18   the kitchen area of the defendant's location where a drug

      19   transaction was taking place.         And in the kitchen area there

      20   were stacks of money that appeared to be in an amount involving

      21   several thousands or tens of thousands of dollars.

      22          The Government also objected to other evidence not being

      23   referenced in the PSR, including defendant's involvement in a

      24   March 2003 murder of L.R. and then a May 2012 murder of W.S. at

      25   an East Coast Crip gang party.




                                 UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page78ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32528
                                                                              #:37466
                                                                                        7


       1          The Government objected also to the drug quantity

       2   guideline calculations in the PSR.          In the PSR, the probation

       3   officer found or held the defendant responsible for only

       4   87.9 grams of crack cocaine based on cocaine sold by the

       5   defendants -- by the defendant on five occasions.             The

       6   Government has pointed out in their pleading that the

       7   87.9 grams of drug sales does not include or ignores all of the

       8   other drug sales that the defendant should be held responsible

       9   because of the joint relationship he held with other gang

      10   members in the sale of crack cocaine and cocaine and his

      11   involvement in the overarching Broadway Gangster Crips activity

      12   in terms of selling crack cocaine for a number of years.

      13          So the Government argues in their pleading that the clear

      14   and convincing evidence establishes that the defendant should

      15   be held responsible under the sentencing guideline, and I

      16   believe it's 1B1.3, for at least 2.8 kilograms of cocaine, for

      17   a total offense level of 34.         In the PSR the probation officer

      18   determined that the base level, based on the drug calculation,

      19   would be 25.

      20          I think the objection made by the Government is a

      21   significant, meritorious objection.          The Court has presided

      22   over the trial here, listened carefully and closely to all of

      23   the evidence, and it's clear from all of the evidence that the

      24   Court received that the defendant was responsible for far more

      25   than 87.9 grams of drug sales.         And then we'll have to return




                                 UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page89ofof63
                                                                  64 Page
                                                                      PageID
                                                                           ID#:32529
                                                                              #:37467
                                                                                        8


       1   to what amount he should be held responsible for.

       2          The Government also objected in a footnote, and it was

       3   Footnote 29, to the probation officer's failure to account for

       4   certain violent acts that were the subject of the trial,

       5   including the killing of victim L.R., and Mr. Shaw was

       6   convicted of manslaughter for that offense in state court.               And

       7   the Government objects that the defendant should also be held

       8   responsible for the killing of victim W.S. and the conspiracy

       9   to murder East Coast Crip gang members on the May 6th date.

      10          The Government also objects to the maximum term of

      11   supervised release determined by the probation department.               The

      12   Government offers that the Court must impose a minimum

      13   mandatory of 8 years.       As I understand the Government's

      14   position, it is a minimum mandatory of 8 years, but the Court

      15   may impose up to 16 years as to Counts Fifteen and Sixteen, a

      16   minimum of 8 years on Count Twelve.

      17          The Government, separate and apart from all of the

      18   objections, concurs with the other calculations and factual

      19   allegations contained in the PSR.          The Government concurs with

      20   the PSR's finding that the defendant qualifies as a career

      21   offender, which increases his offense level to 37.              He has a

      22   Criminal History Category VI, and so the Government concurs

      23   with all of that.

      24          Mr. Raynor has filed various objections to the presentence

      25   investigation report.       Mr. Raynor has taken issue with the




                                 UNITED STATES DISTRICT COURT
Case
 Case2:14-cr-00338-GW
      2:14-cr-00338-SJODocument
                        Document4203-1 Filed 11/30/18
                                 3689 Filed  03/22/21 Page
                                                      Page 910ofof6364 Page
                                                                        PageIDID#:32530
                                                                                 #:37468
                                                                                            9


        1   conclusion by the probation officer that the defendant

        2   qualifies or meets the criteria for career offender status.                    So

        3   the defendant -- or Mr. Raynor objected to the PSR's

        4   application of the career offender guideline for a number of

        5   reasons:     the first, Mr. Raynor indicates that the offense that

        6   was a predicate offense for career offender status, the 1994

        7   felony conviction for 11359 H&S, sale of marijuana, was -- that

        8   sentence was reduced to, in a nunc pro tunc order by the

        9   superior court, to an infraction.           Mr. Raynor also indicates

       10   that the 11359 conviction is too old to be counted for criminal

       11   history points for career offender consideration.

       12          The probation officer has addressed the objections made by

       13   Mr. Raynor regarding the conviction under 11359, the 1994

       14   felony conviction.       The Government has also addressed that in

       15   their pleading -- one second.

       16          Mr. Raynor has also taken the position that the other

       17   felony offense for voluntary manslaughter is not a crime of

       18   violence within the meaning of the career offender guidelines.

       19   Also, there's an issue as to whether there's an additional

       20   proof that must be offered up by the Government regarding the

       21   prior felony drug convictions filed pursuant to Title 21 U.S.

       22   Code Section 851.       The defendant or counsel has contested the

       23   allegations of the prior felony drug convictions.

       24          Defendant also objected to the PSR's failure to calculate

       25   a reduction for acceptance of responsibility.              And then




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page10
                                                            11ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32531
                                                                               #:37469
                                                                                         10


        1   Mr. Raynor made various objections to certain inaccuracies --

        2   alleged inaccuracies in the PSR.         And the Court is inclined not

        3   to address those other inaccuracies because they're not

        4   important to the issue of sentencing.

        5          So this is a very serious case.         As mentioned, the Court

        6   had an opportunity to carefully consider all of the evidence

        7   that has been presented in the case in the Court of the trial,

        8   to listen carefully to the witnesses who testified, carefully

        9   evaluate the evidence.       So in reference to the conduct that the

      10    defendant should be held responsible for, the standard that

      11    applies to sentencing is not the beyond the reasonable standard

      12    that applies to a jury trial, but the clear and convincing

      13    standard.

      14           And so that I can direct counsel in reference to the

      15    issues, it appears to the Court, based on my evaluation of all

      16    of the evidence, that the defendant should be held responsible

      17    for the March 10th, 2003 murder of L.R., or the killing of L.R.

      18    Mr. Shaw was convicted of this count in reference to state

      19    court proceedings.      And the evidence was very strong that

      20    Mr. Shaw participated in the killing of that victim.

      21           Separate and apart from the killing of the victim, the

      22    evidence was extremely strong that the defendant thereafter led

      23    the police on a high-speed chase through West Hollywood and

      24    Beverly Hills in an attempt -- the persons in the vehicle with

      25    Mr. Shaw attempted to dispose of the weapon, the gun used to




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page11
                                                            12ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32532
                                                                               #:37470
                                                                                         11


        1   kill the victim, and that was L.R.          The weapon was later

        2   recovered after it was disposed of in somebody's backyard.

        3          The Government has taken the position that the defendant

        4   should be held responsible under a clear and convincing

        5   standard for the murder of W.S., in referencing that Mr. Shaw's

        6   role in the murder was one of the drivers who supervised the

        7   shooting of that person.

        8          The Government has taken the position that the defendant

        9   should be held responsible also for the conspiracy to shoot and

      10    kill 62 East Coast Crips as documented in the recording that

      11    was provided and played in open court, and then a transcript of

      12    certain parts of that recording are included in the

      13    Government's pleading as Exhibit A and Exhibit B.

      14           The Government also believes that the defendant should be

      15    held responsible, at least for purposes of sentencing, for acts

      16    of violence that were committed while he was in custody

      17    involving rival gang members, or at least discussions regarding

      18    orchestrating assaults on rival gang members while he was in

      19    custody.

      20           And the Government has taken the position that the

      21    evidence is compelling regarding him being responsible for the

      22    distribution of multiple kilograms of cocaine, and the evidence

      23    being not only was the defendant a user or supplier -- let's

      24    put aside user, certainly a supplier, but also a person who

      25    manufactured cocaine.




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page12
                                                            13ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32533
                                                                               #:37471
                                                                                         12


        1          In part, in support of the claim that the defendant should

        2   be held responsible for far more cocaine than what was

        3   attributed to him in the PSR, the Government has pointed to the

        4   arrest of the defendant -- the detention of the defendant in

        5   January of 2002 in Nebraska where he was traveling with another

        6   BGC member.     I believe that was Mark Keith.         And they were

        7   traveling to -- on a Greyhound.

        8          They were intercepted by police officers in Nebraska, and

        9   they were -- it was determined that one of the bags that was

      10    being carried, a duffle bag that was being carried by Mr. Mark

      11    Keith, who was accompanying the defendant, contained a kilo of

      12    cocaine.    And the evidence, I think, is clear to the Court that

      13    Mr. Shaw was working in concert with Mr. Keith in reference to

      14    transporting that substance.

      15           And then separate and apart from the Nebraska incident,

      16    the number of years that the defendant was involved with the

      17    Broadway Gangster Crips in his role as a supplier and

      18    manufacturer and the evidence involving the tens of thousands

      19    of dollars that appeared in his kitchen on the date and time

      20    that he was engaged in one transaction reflect large amounts of

      21    cocaine distribution, I think far more than the Government has

      22    referenced in their pleading.

      23           I think the Government's -- I think the Government

      24    believes he should be held at least responsible for 2.8, and

      25    certainly I think the evidence probably supports more than




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page13
                                                            14ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32534
                                                                               #:37472
                                                                                         13


        1   2.8 kilograms, but the Court has to apply a clear and

        2   convincing standard to determine precisely the amount.              And the

        3   Court can engage in estimates for sentencing purposes.

        4          I'm really concerned about the defendant's claim that he

        5   has accepted responsibility for his acts.           I see nothing in the

        6   record to reflect any acceptance of responsibility for

        7   Mr. Shaw's conduct in any of the cases or any of the acts that

        8   were referenced in the course of the trial.

        9          I do think that there are certain issues that need to be

      10    addressed regarding his career offender status, and the issue

      11    involving the prior marijuana sale, drug sales conviction that

      12    was reduced.     And I think we also -- I think I also need to

      13    hear from Mr. Raynor regarding the number or amount of drug

      14    transactions that defendant should be held responsible for.

      15           I certainly respect the jury's involvement in the case,

      16    and I think that we had some extremely, I think, bright people

      17    on the jury.     That being said -- and I'm a 100 percent believer

      18    in the jury system.      I think the jury gets it right in the vast

      19    majority of cases, but with all of the overwhelming evidence in

      20    this case, I don't understand how the jury did not return a

      21    verdict in terms of the RICO conspiracy in favor of the

      22    Government here.

      23           So there are issues to be discussed and additional

      24    objections that need to be ruled on and an issue of whether

      25    there's additional proof that's required for the 851.              So I




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page14
                                                            15ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32535
                                                                               #:37473
                                                                                         14


        1   probably should start with the Government first.

        2                MR. SHINER:     Yes, Your Honor.      Thank you.

        3          I'll try to go through each of those issues that you

        4   raised.

        5                THE COURT:     Yes.   In reference to the second -- I

        6   should say in reference to the second murder, we had the murder

        7   of L.R., and Mr. Shaw's involvement in the murder of L.R. is

        8   pretty clear.     Then we have the murder of W.S. and Mr. Shaw's

        9   role in that murder of W.S.        So I think I have more concern

      10    with the issue involving the May 2nd, 2012 murder of W.S.

      11                 MR. SHINER:     Understood.

      12           If I could backtrack and just address the PSR addendum

      13    first because there's some more minor issues that I think we

      14    need to address.

      15                 THE COURT:     Please.

      16                 MR. SHINER:     The first is the issue of supervised

      17    release.    This Court has applied the correct rule in the past.

      18    In fact, it sentenced Tracy Harris to a 16-year term of

      19    supervised release in that case.         The Government objected to

      20    the PSR in stating that -- which stated that it was a minimum

      21    of 8 years supervised release and didn't state the maximum.

      22    That is not correct.       It's a minimum of 16 years on Counts

      23    Fifteen and Seventeen due to the operation of Section 860,

      24    which doubles the supervised release term provided in 841.

      25           Again, in the addendum the probation officer took a




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page15
                                                            16ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32536
                                                                               #:37474
                                                                                         15


        1   conservative approach or read the statute in a different way

        2   than the Government reads it, that the Court read it in the

        3   last sentencing, and that in all the cases I found, the appeals

        4   courts have read it.       And just for the record, I'd point the

        5   Court to U.S. versus Carter, a Tenth Circuit case 172 Federal

        6   Appendix 883, at Page 888, where the Court found that 860 did,

        7   indeed, raise the minimum term provided in Section 841.

        8           So the minimum term in 841 here was raised from 4 years to

        9   8 years because of the 851 prior.         Either one of them did that,

      10    and because of the 860, it is 16 years minimum.            The maximum is

      11    life.    So the Court did, I believe, just misspoke in stating

      12    that the maximum is 16 years.         I believe it's correct to say

      13    that the minimum is 16 years.

      14            And also with regard to the addendum, we've had this same

      15    discussion in other sentencings in this matter, and it's

      16    evident to the Government that we just have a different

      17    understanding of how the probation office should write its

      18    reports.    It's clear the probation officer has at least a

      19    practice of not including certain enhancements or normally not

      20    including any enhancements that aren't either in a factual

      21    basis in a plea agreement or literally encompassed by elements

      22    of the offense of conviction.

      23            As we discussed at length in our briefing, that is not how

      24    the guidelines work.       And if the PO is taking that position,

      25    then they are not doing a full evaluation of the guidelines.




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page16
                                                            17ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32537
                                                                               #:37475
                                                                                         16


        1   They are just letting that be the job of the Court, which is

        2   fine, but they simply did not review or discuss in any level of

        3   detail defendant's involvement in the violence, in the murders,

        4   or the conspiracy liability for all the drugs that was

        5   extensive and detailed at trial.

        6          And it wasn't just detailed in trial.          I think it would be

        7   hard -- we would be hard pressed to find a factual scenario

        8   after several years of litigation in a large case like this

        9   where the strength of the Government's evidence that the gang

      10    did, in fact, engage in a conspiracy to distribute crack

      11    cocaine, that was essentially made up of many smaller

      12    individuals distributing crack cocaine by taking advantage of

      13    the gang's power and hold over this neighborhood.

      14           Just as was found in U.S. versus Rodriguez, which we cited

      15    in our brief, the First Circuit case that said the success of

      16    each member's drug operation depended on the overall security

      17    of the housing project here to the overall success of every

      18    defendant's drug trafficking in that area.           And defendant's

      19    drug trafficking, some of it did occur in that area, and much

      20    of it did occur by selling to other BGC members.             That does

      21    lead to conspiracy liability.         So that is the basis for our

      22    position on the at least 2.8 kilograms of crack cocaine.

      23           I think the facts relating to defendant's own conduct

      24    support that, as well as the Court noted in your tentative

      25    remarks.    Way back in -- I believe it was 2001, he was




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page17
                                                            18ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32538
                                                                               #:37476
                                                                                         17


        1   transporting a kilogram of powder cocaine through Nebraska with

        2   another BGC member, Mark Keith.         And we know that he does

        3   manufacture crack cocaine from powder cocaine from his own

        4   remarks in recorded buys.        So I think that by clear and

        5   convincing evidence, those findings can and should be made.

        6          The overall approach by the probation office of the

        7   sentencing guidelines is to essentially ignore certain

        8   sentencing enhancements if they are not proved or found by the

        9   jury, but as you noted, even for the most serious enhancement,

      10    the standard under the guidelines is clear and convincing

      11    evidence.    And I take it from your remarks you found -- that

      12    you are tentatively finding that there is clear and convincing

      13    evidence in certain of the murders, including the murder of

      14    L.R.   The Government agrees.

      15           We addressed the guidelines calculation with drug

      16    quantity, replaced our position of those murders in that

      17    footnote because we do believe that the guidelines should

      18    encompass that, but we primarily addressed the murders under

      19    3553(a), and that is our position, that they're relevant to

      20    both of the guidelines determination and the 3553(a) weighing

      21    of all of the facts involved in defendant's sentencing.

      22           The guidelines provide for a 360-to-life range because

      23    he's a career offender, but even without that, it would be

      24    nearly 360 to life because of either of the finding that this

      25    defendant's relevant conduct involved murder or a great amount




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page18
                                                            19ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32539
                                                                               #:37477
                                                                                         18


        1   of crack cocaine.      And if the guidelines are to mean anything,

        2   they are to mean that they give the Court discretion to impose

        3   any sentence within the guidelines if the Court, after weighing

        4   the 3553(a) factors and what other factors the Court deems

        5   important, are within that range.

        6          So while the Government's position is that the 35 years is

        7   appropriate and it, as the Court noted, diverges greatly from

        8   defendant's request, it is a within-guidelines sentence.

        9          The murder of L.R. was, I believe, as the Court noted, was

      10    extensively discussed at the trial.          There was a great deal of

      11    evidence of it, and some of it is essentially conclusive.

      12    What's conclusive is that defendant participated in it, and he

      13    killed L.R.     He admitted that in a guilty plea to voluntary

      14    manslaughter as part of a what appears to be a somewhat

      15    favorable plea deal in state court.

      16           What's also essentially unrefuted is that the victim's car

      17    was shot at by both sides, not only from defendant and his

      18    colleagues in his car, but from another car on the other side

      19    almost simultaneously.       That alone, in the Government's view,

      20    makes it very difficult to understand how this could be either

      21    a self-defense case or purely a voluntary manslaughter case.

      22    That evidences some type of premedication and deliberation, and

      23    at the very least, willful conduct on everyone that opened fire

      24    on that car.     There were no shots coming from the victim's car.

      25    The self-defense claim was fairly, in the Government's view,




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page19
                                                            20ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32540
                                                                               #:37478
                                                                                         19


        1   almost verging on the absurd.

        2          The William Sherman murder was one that was greatly

        3   corroborated in great detail but did rest on the initial

        4   information provided by the informant, the informant                CI


        5          .           CI            spent the greater part of two days on

        6   the stand.      I believe he spent seven hours on direct

        7   examination and many more hours on cross, and in my experience,

        8   I've never found an informant whose role in the case was so

        9   well corroborated and whose information led to more solid

      10    evidence resulting in the indictment and conviction of more

      11    defendants.

      12           Essentially 72 defendants' cases in this case rested more

      13    or less on what             CI          told the FBI and what       CI


      14               told the FBI about the W.S. murder, the William Sherman

      15    murder, was who was involved because they told him, and he

      16    reported it to the FBI:           where they did it, how they did it,

      17    and even what guns they used, and who fired what guns.              All of

      18    that information was corroborated by hard evidence uncovered by

      19    the FBI.

      20           Three of the guns that were used in that shooting were

      21    recovered to the next day at a house where Ravon Murrley was.

      22    Ravon Murrley was one of the shooters.          He was in possession of

      23    two of the guns at that house.          The informant's statement that

      24    Ravon Murrley told him he shot an Uzi was corroborated by the

      25    recovery of that Uzi at that house and the recovery of a second




                                    UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page20
                                                            21ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32541
                                                                               #:37479
                                                                                         20


        1   gun matching the description of a gun another shooter used.

        2          A third gun was recovered from Joshua Perez.           Joshua Perez

        3   was linked to that gun because it was in his car, but also

        4   because that gun was linked to the shooting through ballistics

        5   and that Joshua Perez's own cell phone showed that he traveled

        6   to and from that shooting scene within a matter of minutes

        7   precisely at the time of that shooting, from the BGC area, on

        8   the very night in question and on no other night in the time

        9   span that the records have.

      10           Joshua Perez, it's no small thing, pled guilty and

      11    admitted his role in that murder primarily because of the

      12    information that            CI            gave, which was corroborated.

      13    But it wasn't only that              CI          explained how -- why the

      14    murder occurred, that the murder of Donovan Hoover was the

      15    impetus, that there was another shooting the night after

      16    Donovan Hoover's murder that predicted the investigators

      17    learning that, yes, indeed, another shooting did occur in East

      18    Coast Crips territory conducted by people in a car, a green

      19    car, that met the description that                 CI        gave.

      20           The one remaining factor -- the one remaining fact

      21    relevant to this case to the defendant was that                   CI


      22    also told the FBI who drove and supervised on that murder.               It

      23    was Aaron Shaw and defendant Marquis Shaw.

      24           Every aspect of his account that could have been

      25    corroborated by investigation essentially was corroborated.                  So




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page21
                                                            22ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32542
                                                                               #:37480
                                                                                         21


        1   if we're looking at this by clear and convincing evidence,

        2           CI             's testimony, tested on cross-examination for

        3   hours and hours regarding this event, is more than compelling

        4   enough to provide clear and convincing evidence that Marquis

        5   Shaw was involved in that shooting.

        6          We discussed acts of violence caught on videotape or

        7   discussions about acts of violence, the encouraging of acts of

        8   violence by others by Defendant Shaw, and I will discuss those

        9   primarily in terms of the 3553(a) factors because

      10    Defendant Shaw was caught on video advocating and planning the

      11    shooting of rival East Coast Crip members, which was also done

      12    in retaliation for the Donovan Hoover shooting.

      13                      CI         also testified that that very night of that

      14    recording he made, the gang did try to go out and commit that

      15    shooting because he reported that to the FBI and the LAPD.               The

      16    LAPD was able to flood the area with cars and stop any shooting

      17    from occurring, but what                CI      said was that Marquis

      18    Shaw was down in the area, and he was upset that there were too

      19    many police and they couldn't go through with it; they couldn't

      20    hit that party.          And because of that, he thought there might

      21    have been a snitch involved, and he told that to                   CI


      22    or           CI           learned that from him.

      23           His violence, defendant's violence, was not just that

      24    shooting, wasn't just the 2003 shooting of Luis Roches, the

      25    2012 shooting of William Sherman; it was a way of life and




                                      UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page22
                                                            23ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32543
                                                                               #:37481
                                                                                         22


        1   ethos for this defendant.        This defendant, who started his

        2   sentencing memorandum by saying he was a part-time drug dealer

        3   and a person after he got out of prison never attended gang

        4   meetings, is caught at a meeting on Lord Kelly's porch

        5   discussing how he engages in gang-related violence in and out

        6   of custody.     In custody he's taking on East Coast Crip members.

        7   And it's not just bragging, Your Honor.           What it is is teaching

        8   other members of the Gremlin cliques what it is to be a good

        9   Broadway.

      10           This defendant, in our assessment, the Government's

      11    assessment, is the most violent individual that we know of in

      12    this case.     The lead defendant in this case, Tyrine Martinez,

      13    pled guilty and was sentenced to 22-1/2 years primarily because

      14    he conspired to kill other members of his own gang on

      15    suspicions that they were snitches.

      16           Tyrine Martinez was a leader of the Gremlin Riderz, a very

      17    violent individual, a person that was recorded on tape, a tape

      18    that was played in this trial, attempting to recruit another

      19    one of his victims, another one of his gang, a third member of

      20    the gang for suspicion of cooperating, a person who obtained

      21    guns, received guns, gathered guns, constantly talked about

      22    retaliating against snitches and members of other gangs, rival

      23    gangs.

      24           When the gang was going to retaliate for the murder of

      25    Aaron Shaw, a member of the BGC, and the FBI and LAPD were able




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page23
                                                            24ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32544
                                                                               #:37482
                                                                                         23


        1   to stop that murder and serving a search warrant and recovering

        2   seven of the guns that they were going to use in that plan, the

        3   very next day Tyrine Martinez was out trying to gather more

        4   guns.    And in a recording with that same CI, said the person he

        5   was going to get a gun from was none other than Marquis Shaw,

        6   Tiny Loon.

        7           Tiny Loon was a member of the Gremlins, a predecessor of

        8   the Gremlin Riderz.      Marquis Shaw was Tyrine Martinez before

        9   there was a Tyrine Martinez.        He was a leader.      He was someone

      10    who taught the next generation of Gremlin Riderz what it meant

      11    to be a Gremlin Rider.

      12            That's why he has no compunction in shooting a person he

      13    sees on the street who offended him.          That's why he had no

      14    compunction in driving and supervising others to shoot William

      15    Sherman in retaliation for a gang shooting.            That's why he

      16    stood there on that porch and encouraged others to shoot and

      17    kill East Coast Crips gang members with no regard for who they

      18    were, endangering the lives of not only gang members, but those

      19    in the area, those like William Sherman, who was not a member

      20    of the East Coast Crips but died because he was going to the

      21    party.

      22            I won't belabor this, but with regard to acceptance of

      23    responsibility, I have to agree with the Court; I see none of

      24    it.     I read the defendant's letter to the Court, and in my

      25    quick review of it last night, I saw that it contained the word




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page24
                                                            25ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32545
                                                                               #:37483
                                                                                         24


        1   "I" approximately 41 times, and the words "me," "myself" or

        2   "my" 39 times, and it contained no discussion of defendant's

        3   crimes, the impact of his crimes on others, what his life of

        4   commitment to the Broadway Crips meant for the neighborhood and

        5   its victims.     It was truly probably the most solipsistic

        6   document I have read in connection with a sentencing hearing,

        7   and it evinces no acceptance, not even any understanding of the

        8   impact of his crimes.       It evinces only a concern for his own

        9   fate.

      10            With regard to the technical application of the career

      11    offender guidelines, again, all of the factors we discussed,

      12    the Government is assessing both under the guidelines, but more

      13    importantly, under the 3553(a) factors.           And while we are

      14    asking for a within-guideline sentence, we would be asking for

      15    the same sentence even if the career offender guideline did not

      16    apply.

      17            And I think I would ask the Court to assess that position

      18    and make that finding under 3553(a) as well because of what I

      19    just said, this defendant's lengthy involvement in this gang.

      20    His extremely long criminal history show that he deserves that

      21    sentence whether or not the technical application of the

      22    guidelines makes him a career offender.

      23            Just as an example of why this defendant is more a career

      24    offender than many of the other people in this case who

      25    technically qualify because of drug offenses, this defendant




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page25
                                                            26ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32546
                                                                               #:37484
                                                                                         25


        1   had not only two prior drug offenses, but had multiple prior

        2   felony convictions involving violence; a domestic violence

        3   conviction for which he did a year; a felon-in-possession

        4   conviction; the manslaughter conviction that was so discussed

        5   in this case where he did seven years; an assault with a deadly

        6   weapon; and finally, in 2014, a conviction for assault with a

        7   firearm on victim Dawn N., apparently someone who he was in a

        8   domestic relationship, for which he received eight years in

        9   prison.

      10           Most of those crimes that I just recited do not count for

      11    the career offender enhancement, but they show that he's more

      12    of a career offender than almost anyone in this case.              But the

      13    career offender enhancement does apply for the reasons we

      14    discussed at length in our brief.         The U.S. versus Diaz case

      15    makes it very clear.       Courts have followed it.       It's true, some

      16    district courts have followed it, but the defendant has not

      17    pointed out any courts that found that it does not apply.

      18           The defendant in his reply criticizes the Government's

      19    reliance on district court cases and then goes on to rely on a

      20    district court case in this circuit saying this Court should

      21    not follow Diaz in applying career offender -- applying Diaz to

      22    the career offender enhancement.

      23           The problem with that is not only does it show he would

      24    like to rely on district court cases when it helps him, but he

      25    ignores the fact that that case, Clay, is on appeal and has




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page26
                                                            27ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32547
                                                                               #:37485
                                                                                         26


        1   been the subject of an emergency stay from the Ninth Circuit,

        2   meaning that the Ninth Circuit has found that there is a strong

        3   likelihood of its being overturned on the merits.             And the

        4   reason for that is clear.        It's because Diaz does control.

        5   Diaz directly conflicts with the position that the court

        6   took -- that the other court took in Clay.

        7          There's no due process violation in applying a case that

        8   has been later reduced from a felony in applying the guidelines

        9   or 841/851 enhancements.        Cases are clear on that.       There's no

      10    proportionality principles of the due process clause

      11    implicated, and the plain text of the statute mandates that

      12    they be applied.

      13           The other problem with what is in defendant's reply is

      14    they rely on a line of cases, I believe Herman, but mostly

      15    Johnson versus United States, which relied on Custis, this

      16    whole line of cases is a line of cases from the armed career

      17    criminal context.      And what they are are cases that say

      18    procedurally a defendant can file a 2255.           He's essentially

      19    interpreting the AEDPA, the Effective Death Penalty Act, derive

      20    standards when 2255 is going to be filed, and they never

      21    reached the issue of whether substantively a defendant should

      22    or could prevail when a state court prior conviction is later

      23    reduced.    They assume without deciding it essential.

      24           But the other problem with those AEDPA cases is the text

      25    of that statute is different.         The text of that statute is it's




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page27
                                                            28ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32548
                                                                               #:37486
                                                                                         27


        1   just a sentencing statute, and it says if a defendant has three

        2   prior convictions, he will be sentenced to a minimum of 15

        3   years.    There is no temporal element like there is in 841, as

        4   explained in Diaz and in the career offender where the standard

        5   is he committed the offense after a felony conviction had

        6   become final.

        7          In this case all of defendant's prior convictions had

        8   become final prior to his commission of the offenses in this

        9   case, and that's the end of the story.          The inquiry is whether

      10    they had become final, not whether sometime after the

      11    commission of the offenses, sometime after he's being charged

      12    in the offenses, sometime after he's able to obtain an attorney

      13    and go back to state court and try to undo those convictions he

      14    was able to be successful in that endeavor.            No, the question

      15    is whether he committed the offenses after prior convictions

      16    for felonies had become final.

      17           And there's a very good reason for that.           Obviously both

      18    841 and career offender statute are aimed at punishing

      19    recidivism.     And it would be absurd, indeed it would be

      20    counter-productive, if the courts were to rule, which they have

      21    not, that a defendant could be charged for committing a

      22    subsequent crime, go back to state court, without even

      23    revealing the nature of his prior -- or his current case, get a

      24    prior conviction reduced or dismissed and then have that affect

      25    his sentence in the open pending federal case.




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page28
                                                            29ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32549
                                                                               #:37487
                                                                                         28


        1          It doesn't comply with how the courts treat federal

        2   sentencing because they are not to be affected by state court

        3   proceedings.     It doesn't comply with what constitutes a

        4   conviction under federal law because that is not a matter of

        5   state law.     And it doesn't comply with common sense because

        6   those convictions that a defendant can go back to state court

        7   to get reduced under the theory that if he is successful on

        8   probation or the cases are old, he no longer poses a threat and

        9   no longer needs to have that on his record, while a similar,

      10    more serious case is pending, it completely undoes the purpose

      11    of the recidivist sentencing statutes.          Indeed, it undoes the

      12    purpose of all of the sentencing factors which require the

      13    court to take into consideration defendant's background and

      14    characteristics and criminal history.

      15           (Discussion off the record.)

      16                 MR. SHINER:     I think I've addressed most of the

      17    points that the Court has.        I will be happy to speak on any

      18    more, but I would just say, to reiterate our argument regarding

      19    the career offender statute, the point that defendant seems to

      20    be making is that his conviction is invalid.            It was not

      21    invalidated.     It was reduced to a lesser offense.          It still

      22    exists.

      23           The guidelines make it very clear what constitutes a

      24    conviction under the guidelines and that is that it has to be

      25    expunged, which means it has to be legally invalid.             There has




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page29
                                                            30ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32550
                                                                               #:37488
                                                                                         29


        1   to be some error of law or constitutional defect.             And what

        2   defendant was able to do here is, under a very clear legal

        3   framework, have a case reduced in its offense level severity.

        4   It was not an error of law; it was purely a legal decision.

        5   And that's not the type of expungement that the sentencing

        6   guidelines intend to reward.

        7          Obviously, in common terms, an expungement means that it

        8   never happened because it shouldn't have ever happened because

        9   it was unconstitutional or the person was factually innocent or

      10    the conviction only happened because of an error of law.               There

      11    was no error of law in 1994 when the defendant was selling

      12    marijuana.     He pled to that offense.       He was convicted, and he

      13    was sentenced to more than a year in prison.            Those events

      14    happened.    The historical facts are clear, and the historical

      15    facts are what the Court is required to determine.

      16                 THE COURT:     Just a couple of questions.        In

      17    reference to the 16-year minimum mandatory for supervised

      18    release, is it your position that it applies to Counts Twelve,

      19    Fifteen and Seventeen, all three?

      20                 MR. SHINER:     It applies to Counts Fifteen and

      21    Seventeen.

      22                 THE COURT:     Only.

      23                 MR. SHINER:     Because Count Twelve was under 841

      24    alone.    That is an 8-year minimum with a life maximum.

      25                 THE COURT:     And then in reference to the PSR




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page30
                                                            31ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32551
                                                                               #:37489
                                                                                         30


        1   calculation base level of 25 based upon the drug quantity

        2   involved, it's your position that it should be 34; is that

        3   correct?

        4                MR. SHINER:     That's correct.

        5                THE COURT:     And it's also your position that the

        6   total offense level remains at 37?

        7                MR. SHINER:     That's correct.

        8          (Discussion off the record.)

        9                MR. SHINER:     Just that is our position.        The Court

      10    has tentatively stated that the murder -- at least the murder

      11    of Luis Roches should be considered relevant conduct under the

      12    guidelines, and in that case the Government would ask that it

      13    use the second-degree murder guideline, which would result in

      14    an offense level of 38, but I will leave that to the Court.                  I

      15    do not believe that could be considered a voluntary

      16    manslaughter for the reasons I've discussed.

      17                 THE COURT:     Mr. Raynor, much to discuss.

      18                 MR. RAYNOR:     Yes, Your Honor.

      19           Your Honor, I would like to just first start with -- and I

      20    know we are talking here just about the guidelines, and there's

      21    going to be additional discussions, but the case against

      22    Marquis Shaw for violence, RICO conspiracy, VICAR murder, the

      23    drug conspiracy, all of those in which it was alleged a

      24    conspiracy or involvement with violence, he was acquitted, and

      25    the Government now is attempting, essentially, to relitigate




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page31
                                                            32ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32552
                                                                               #:37490
                                                                                         31


        1   the trial and, in part, calling things relevant conduct.

        2          Within the definition of relevant conduct, it has to be

        3   relevant to the offense of conviction.          The offenses of

        4   conviction here are three convictions for distribution of

        5   drugs.    He was acquitted of RICO conspiracy and drug

        6   conspiracy.     So the question is:      What is relevant conduct to

        7   these distribution counts?        Not to an 846, conspiracy, as

        8   charged here, with other gang members.          He was not convicted of

        9   anything involving gangs.        And in terms of acceptance of

      10    responsibility, all that the law requires for acceptance of

      11    responsibility is that he accept responsibility for the offense

      12    conduct, and he has done that.

      13           The allegation that the -- the Government's contention

      14    that murder and other violent conduct is relevant conduct to

      15    the instances here, there's just not the connection, and it

      16    legally cannot be the basis for that to be found as relevant

      17    connect.    It's just not sufficient.        If -- perhaps if he had

      18    been found guilty of at least one crime involving violence, if

      19    he had been found guilty of the RICO conspiracy or the VICAR

      20    murder, then perhaps that might be relevant conduct, but

      21    there's just no hook to hang that hat on in this case.              And so,

      22    therefore, none of those are appropriately considered as

      23    relevant conduct.

      24           Your Honor, some of the things I'm going to say might

      25    sound like repetition, but I think this issue of career




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page32
                                                            33ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32553
                                                                               #:37491
                                                                                         32


        1   offender is one that's very complicated and one that I think we

        2   need to go through step by step to discuss its application and

        3   spend some time talking about Diaz, because the application of

        4   career offender in this case in terms of the guidelines has

        5   such a disproportionate effect on increasing the guideline

        6   sentence.    That is one of the reasons that it has the higher

        7   standard of proof, not just proof by a preponderance of the

        8   evidence.

        9          So I think it's important to understand Diaz and

      10    understand the limitations of Diaz.          And I would like to first

      11    clarify something because the Government had said that the case

      12    that we cited, the Clay case, involved career offender.              It

      13    doesn't.    It involves actually 851, and it's a due process and

      14    Eighth Amendment claim relating to the 851, but it's an opinion

      15    by Judge Fairbank, and what is important there is the

      16    discussion about Diaz and its limitations.

      17           So what is Diaz?      Because Diaz is the case that was cited

      18    by the probation officer as the basis for finding that the

      19    marijuana conviction, which had been subject to two challenges

      20    and was for certain at least no more than a misdemeanor,

      21    whether or not that applies, could be considered a felony drug

      22    trafficking offense.

      23           So Diaz, by its very own terms, is one about statutory

      24    construction.     It's about 21 U.S.C. 841, and that's -- and it

      25    certainly is not about career offender.           And, in fact, it says




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page33
                                                            34ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32554
                                                                               #:37492
                                                                                         33


        1   that -- it points to instances such as United States Versus

        2   Law, a DC circuit case in which -- I'm quoting from Diaz --

        3   congress could, of course, give retroactive effect to changes

        4   in state law for purposes of federal statutes for policy

        5   reasons unrelated to innocence or errors of law, and it goes

        6   on, it has done so in other circumstances and cites to United

        7   States versus Yepez.       And there it says -- that case is

        8   discussing carve-outs in the U.S. sentencing guidelines.              And

        9   so it says that it has done so in other circumstances, but in

      10    841 congress did not.

      11           So Diaz talks about what are we looking at in terms of if

      12    an offense was reduced under Prop 47?          What matters is at the

      13    time of the offense conduct or later at the time of sentencing,

      14    and it said that what matters is at the time of the offense

      15    conduct.    That's what it says.       However, it's interpreted for

      16    purposes of 851.      For certain it does not, by its very terms,

      17    Diaz does not apply to career offender because career offender

      18    specifically has carve-outs, the very carve-outs -- they're

      19    saying 841 does not have these carve-outs.           Career offender has

      20    those carve-outs.      And the two carve-outs that it has are one

      21    is expungements, and two are set-asides, vacating.

      22           Now in this case we're talking about you have the career

      23    offender guidelines where the sentencing commission says, "You

      24    know what, it does matter whether a sentence has been expunged

      25    at the time of sentencing.        It does matter whether a sentence




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page34
                                                            35ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32555
                                                                               #:37493
                                                                                         34


        1   has been vacated at the time of sentencing."            Here we are now

        2   at the time of sentencing, and what the sentencing commission

        3   says is that the status now matters.

        4          So let's look at what was done here.          What you have done

        5   here, there were two requests filed, both to the same judge,

        6   Judge Wapner.     The first request, the 11359 was reduced to a

        7   misdemeanor for all purposes.         Then the public defender's

        8   office went back a second time and received an additional

        9   order.

      10           And it wasn't as though Judge Wapner was not told, "Hey,

      11    by the way, previous relief was requested, and you granted

      12    previous relief."      No, in the minute orders it even discusses

      13    how this is a subsequent request for additional relief.              And

      14    Judge Wapner granted that additional relief, and he made two

      15    important -- used -- the order that he signs says that the

      16    conviction was vacated as legally invalid, vacated as legally

      17    invalid.

      18           Now, that goes beyond what happened before, and he

      19    didn't -- the 11359 does not exist anymore.            What was replaced

      20    in its stead was an 11360(a) as an infraction.            That offense,

      21    the offense that does exist as an infraction is not a

      22    categorical match to a drug trafficking offense for career

      23    offender.    That offense cannot count.        There is no -- there is

      24    no charge left.      It has been erased.

      25           Even the Tidwell case, that is a case that someone applied




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page35
                                                            36ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32556
                                                                               #:37494
                                                                                         35


        1   for relief under California Penal Code 1203.4.            The person then

        2   went and asked for relief under Proposition 47.            And what the

        3   Court said was that Prop -- I'm sorry, 1203.4.            It does not

        4   erase the conviction.       And so that the Prop 47 relief does

        5   more, suggesting that it, in fact, erases it.

        6          But Proposition 64 goes even further than Prop 47 because

        7   Prop 47, which -- in which Diaz was involved, it makes an

        8   exception.     It says it's a misdemeanor or infraction for all

        9   purposes except for purposes of firearms law.            So if you get

      10    Prop 47 relief, and because you had a felony you were before

      11    not allowed to have a firearm, you're still not allowed to have

      12    a firearm, but under Prop 64, there are no exceptions.              There

      13    is no firearms exception.        It's for all purposes.

      14           And even with Prop 47 -- and this is before Diaz was

      15    decided because it was only this summer that the California

      16    Supreme Court decided this.        In the Buycks case, in a series of

      17    consolidated cases involving Prop 64 -- sorry, Prop 47, the

      18    Court said that it's expansive and retroactive even in terms of

      19    enhancements on other cases.

      20           All of which goes to say that the set-aside here is as

      21    complete as it could be.       Under Tidwell it's erased.        Under --

      22    just looking at the differences between Prop 47 and Prop 64,

      23    you can see that this is a complete getting rid of this.              And

      24    given that career offender and the guideline commission wrote

      25    the guidelines that basically said, "Look, we do consider what




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page36
                                                            37ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32557
                                                                               #:37495
                                                                                         36


        1   was the status at the time.        Was it expunged?      Was it set

        2   aside?"

        3          And so this isn't a 1203.4 set-aside that's unrelated to

        4   whether a person has performed satisfactorily.            This is a

        5   matter of law.     It gets set aside completely for all purposes.

        6   And the language that was used here, vacated as legally

        7   invalid, fits exactly within either of these two provisions

        8   within the guidelines.

        9          So those -- it's very -- the language of the guidelines

      10    excepts for the possibility of an expungement or set-aside or

      11    being vacated.     It was not done for some nonlegal reason.            It

      12    was vacated as legally invalid, so it's not unrelated in errors

      13    of law, it's not unrelated to innocence because it basically

      14    says a person is no longer guilty of that.

      15           And given that the standard on this particular issue is

      16    clear and convincing evidence, and the Government hasn't

      17    brought the pleading for this second application for relief,

      18    all we have is the order, and it says what it says, vacated and

      19    legally invalid.      So for -- that's -- that's off the bat.

      20           Diaz, by its own terms, does not apply to career offender.

      21    These other cases -- I did cite to one case where they said --

      22    I think it was the Government's district court case.             It wasn't

      23    that it was not set aside, it just never was vacated, but here

      24    we have the vacated language.         The point being is that vacated

      25    means vacated.




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page37
                                                            38ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32558
                                                                               #:37496
                                                                                         37


        1                THE COURT:     Do you have any other matters to

        2   discuss?

        3                MR. RAYNOR:     Yes, Your Honor.

        4          As to the -- there's also the issue of whether the '94

        5   conviction is too old, whether the 15 years had run, and the

        6   probation department responds by saying that they called a

        7   number, and it was confirmed verbally, but there's nobody

        8   listed there, and they didn't provide any further documents to

        9   document that.

      10           And I would suggest that Penal Code Section 669 is telling

      11    about the documents that would exist that we don't have here,

      12    and, therefore, we don't have proof by clear and convincing

      13    evidence.    Penal Code 669, California Penal Code, basically

      14    says that if there are two abstracts of judgment committing a

      15    person to prison and these -- the defendant is delivered to the

      16    prison and he arrives with two abstracts of judgment, two

      17    prison commitments, then the prison is supposed to look at that

      18    and say, "Okay.      Are these running concurrent?        Consecutive?

      19    How are we supposed to figure this out?"

      20           And what they're supposed to do is look at the abstract of

      21    judgment form and see whether or not it says "concurrent" and

      22    which case it is concurrent to, or consecutive.            As I pointed

      23    out in the document, the abstract of judgment on the marijuana

      24    case, there is -- even though that was the last case to be

      25    sentenced, it did not -- it does not mention that it's




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page38
                                                            39ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32559
                                                                               #:37497
                                                                                         38


        1   concurrent and does not mention the other case number.

        2          And, also, we don't have -- probation was not able to get

        3   it, and apparently the Government not either, the letter that's

        4   Penal Code Section 669 says that they're supposed to send to

        5   the judge, the last sentencing judge, to make that

        6   determination about whether it's concurrent or consecutive.

        7   Because we don't have either of those two documents -- and what

        8   it appears as though Mr. Shaw had completed his sentence by the

        9   time he was delivered to state prison, as can be seen.

      10           In any case, there's also relating to the 851, there is

      11    the issue -- the further issue about whether when something is

      12    vacated and set aside, whether it can still be used, it's the

      13    Clay case that talks about how it still can be a Fifth

      14    Amendment violation and Eighth Amendment violation to use a

      15    vacated sentence.

      16           It's also important, I think, to understand the terms of

      17    what Diaz does not mention.        Diaz does not mention the

      18    exception in McNeill or the footnote in McNeill.             And McNeill,

      19    that was an ACCA case, but the Supreme Court said that if there

      20    were a statute that retroactively reduced a sentence, that for

      21    purposes of enhancement that could be -- that might be

      22    something that would be considered at a later date.

      23           And the solicitor general in that case basically conceded.

      24    And the very argument was we are not dealing with a retroactive

      25    statute, and, therefore, that's why we have this backwards-only




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page39
                                                            40ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32560
                                                                               #:37498
                                                                                         39


        1   looking view.     But -- but exactly what you have in Prop 64 is

        2   something that is backward-looking, and it's for all purposes.

        3          Your Honor, in terms of considering the Nebraska case, as

        4   the officer who testified, he said that the court in that case

        5   found that there was no probable cause and had dismissed the

        6   case against Mr. Shaw.       The March 10th, 2003 incident, it was

        7   acquitted conduct, and it's not relevant conduct.

        8          The discussion about Mr. Shaw talking about fighting

        9   people in the jail, what Mr. Shaw had said was that there were

      10    rival people that were coming into the cell that wanted to beat

      11    him up, and he was defending himself.          And it's not as though

      12    he said, "Oh, I decided to go out and attack them."             What he

      13    said was it was sometime -- I think it was early in the

      14    morning, these guys are coming and going to attack him.

      15           The Government mentioned what               CI        said that he

      16    was sent the next day to go talk to people, but -- and ask what

      17    they did, and the Government said, oh, well, the suspects all

      18    told them what they did, including Marquis Shaw.             That's just

      19    factually not correct.       That's wrong.     That's not -- because,

      20    in fact, what that report says, he said, "This person said

      21    this, this person said this, and this person said this," and

      22    gave a list of who they were and what they said.

      23           There was not -- there was not that same statement as to

      24    Mr. Shaw.    And the information that they did have, the

      25    informant claimed that he got it from --




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page40
                                                            41ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32561
                                                                               #:37499
                                                                                         40


        1          (Counsel and defendant conferred off the record.)

        2                MR. RAYNOR:     -- that he claimed to have gotten that

        3   information from Aaron Shaw, who was then deceased.               So, again,

        4   this has to be reliable information, and it's not reliable.

        5                THE COURT:     Not reliable because Mr.         CI     is not

        6   reliable?

        7                MR. RAYNOR:     No, because there was documentation as

        8   to other people that contemporaneously -- that they had said

        9   what their role was at that event, but there was nowhere in

      10    that report that Marquis Shaw had likewise said, "Oh, yeah, I

      11    was involved, and I was there."

      12           And, in fact, the description of the car didn't match what

      13    the eyewitnesses said.       We had eyewitnesses who talked about

      14    the vehicles that were seen.        You had the officers who had

      15    described the various -- they made -- there was, in fact, an

      16    exhibit, there was a chart of the vehicles, and it didn't even

      17    match Marquis Shaw's vehicle.

      18           So -- and there was even contradiction in terms of the

      19    description of what his involvement was, what he was driving.

      20    And so it's -- whatever the Court's view is on              CI


      21           's, you know, reliability generally, that's for the Court

      22    to determine, but I'm talking about in this particular

      23    instance, there's just not reliable evidence.            And perhaps that

      24    was one of the reasons the jurors found Mr. Shaw not guilty of

      25    a RICO conspiracy, you know, things like that.




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page41
                                                            42ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32562
                                                                               #:37500
                                                                                         41


        1          The Government's suggestion that Marquis Shaw was the

        2   prior -- the prior Tyrine Martinez is purely speculation and

        3   conjecture and is not supported by what the Court heard at

        4   trial.    The Court did hear various people either guess or give

        5   different opinions about -- and most of the time conflicting

        6   opinions about whether Mr. Shaw had any affiliation with any

        7   iteration of the Gremlins.        He certainly doesn't have any

        8   Gremlins-related tattoos, and there was no -- it was all over

        9   the place in terms of his alleged affiliation.

      10           And for them to now come in and say he was the predecessor

      11    person for Tyrine Martinez, and Tyrine Martinez -- I mean, the

      12    Court heard testimony about him during the trial about how he

      13    had asked somebody to kill somebody else, and he received a

      14    22-year sentence.      The Government is attempting to suggest that

      15    Marquis Shaw had the same role of that, and it's just not

      16    supported by what was heard at the trial and the other evidence

      17    that is before the Court at this time.

      18           Does the Court wish for --

      19                 THE COURT:     I need you to conclude.

      20                 MR. RAYNOR:     Okay.    Your Honor, I just wanted to

      21    know whether I should discuss 3553(a) at this point.

      22                 THE COURT:     Please.

      23                 MR. RAYNOR:     Thank you.

      24                 THE COURT:     I do have some questions for the

      25    Government, but I need you to conclude.




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page42
                                                            43ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32563
                                                                               #:37501
                                                                                          42


        1                 MR. RAYNOR:    Thank you.

        2          Your Honor, Marquis Shaw has -- what he's required -- he's

        3   accepted -- he all along wanted to plead guilty to the drug

        4   charges, but he didn't have that opportunity.            No offer was

        5   ever made to him, and all of the other charges involved,

        6   basically a life sentence.        He's not required to accept

        7   responsibility for that acquitted conduct.           All that the law

        8   requires is that he accept responsibility for the offense

        9   conduct, but he also admitted the relevant conduct that's in

      10    the -- that was referenced by the probation officer as relevant

      11    conduct.

      12           The Court had said, "Let the jury decide," and the jury

      13    did decide.     There was not sufficient proof that this was a

      14    case about violence.       And Marquis Shaw is not proud of what he

      15    did, but he had moved -- he was -- but he is not the person

      16    that the Government says he was, and the jury agreed.              And

      17    looking at what other people received in this case, people with

      18    offenses of conviction with -- far more serious, the Government

      19    is asking for much more than that in this case.

      20           One other point I wanted to mention as to the Government's

      21    request for supervised release for a period of 16 years.                 We

      22    object to that calculation because, first of all, the 851s do

      23    not double either of those two offenses.           Neither of those

      24    offenses is a mandatory minimum offense.           So it's not one

      25    subject to the initial doubling that they would then double




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page43
                                                            44ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32564
                                                                               #:37502
                                                                                         43


        1   again.

        2          And we renew all of our objections and ask that the Court

        3   sentence Mr. Shaw appropriately for the offense conduct and the

        4   actual relevant conduct.       And as to increasing the amount of

        5   drugs to some larger amount, in particular reducing it by such

        6   a large amount, it's just not something that's reliable.              He

        7   doesn't have a conviction for anything involving a large amount

        8   of drugs.

        9          And the one -- and the instances here, we're talking most

      10    of these -- most of these transactions we're talking 6 grams,

      11    9 grams, 12 grams.        One of them was 40-something grams, but all

      12    of them were smaller amounts.         And so to -- and given

      13    particularly there was not even a finding of probable cause in

      14    the Nebraska case, that is not reliable to calculate such a

      15    great amount.

      16           And then in terms of the amount of money that was in the

      17    house, there's no -- there was no discussion about whose money

      18    that was.    There were other people that were present in that

      19    house that           CI         didn't recognize.      So these are

      20    people he doesn't know.        He doesn't know if it's their money,

      21    and it wasn't counted.       Basically it's -- yes, it's an

      22    impressive visual, but we don't know, and it would just be

      23    speculation to say otherwise.

      24           And for that reason we would ask for the Court to consider

      25    a sentence that the Court believes is appropriate for this




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page44
                                                            45ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32565
                                                                               #:37503
                                                                                         44


        1   distribution conduct.       Thank you.

        2                 THE COURT:    Does your client have any statements to

        3   make?

        4                 MR. RAYNOR:    Yes.

        5                 THE DEFENDANT:     Yeah, Your Honor, I just would like

        6   to say, you know, being that when I first came here and I told

        7   you, I told the lawyer that the only involvement I was involved

        8   in was the drug selling.       Anything else, I didn't have nothing

        9   to do with.     And I stayed up on it, and for the Government to

      10    proceed that I was involved in this, and I was involved in

      11    that, I don't know what really took place, but I never had

      12    no involvement in nothing else.

      13            Now, I throw myself at the mercy of the Court for selling

      14    the drugs.     I sold the drugs.      I admit to him I sold the drugs.

      15    I'm not proud I sold the drugs, but I sold them.               And I want to

      16    take my responsibility for selling the drugs.            But

      17    responsibility for somebody else or what somebody else done

      18    that I didn't have no involvement in, I don't know how you

      19    perceive or how you want to put it, but I had no involvement in

      20    nothing else, and I just throw myself at the mercy of the Court

      21    just for the things I did and not for nothing what nobody else

      22    did.

      23                  THE COURT:    Okay.   Thank you.

      24            So let me ask counsel here, Mr. Raynor has taken the

      25    position that the Court should not and possibly cannot consider




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page45
                                                            46ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32566
                                                                               #:37504
                                                                                         45


        1   the murders or killings of L.R. and W.S. and the other acts of

        2   violent behavior because they're not related to any of the

        3   counts of conviction.       So what's your response to that?

        4                MR. SHINER:     Yes, Your Honor.      We addressed that in

        5   the meaning of relevant conduct under 1B1.3 in our papers.               The

        6   defendant is saying that we are trying to relitigate the trial.

        7   We're not; we're litigating a sentencing.

        8          And the Court is being asked by the defendant to ignore

        9   facts that were presented at trial that this Court heard and

      10    assessed and was able to evaluate on its own personally and is

      11    saying that you cannot do that, to limit the Court's discretion

      12    in sentencing, when 1B1.3 allows you to include in sentencing

      13    determinations any conduct that is part of a series of

      14    transactions or that is part of that course of conduct.

      15           This concept is just contrary to the Supreme Court's

      16    jurisprudence on this that says that an acquittal in a criminal

      17    case does not preclude the Government from relitigating an

      18    issue --

      19                 THE REPORTER:      Slow down.

      20                 THE COURT:     I understand that the Government can

      21    relitigate issues that -- where a defendant was acquitted

      22    because there's a different standard that applies.             I think

      23    Mr. Raynor's point is a little bit more nuanced in that as a

      24    technical matter, relevant conduct in this case does not

      25    include the murders because they are not related in any way to




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page46
                                                            47ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32567
                                                                               #:37505
                                                                                         46


        1   the counts of conviction.

        2                 MR. SHINER:    Right.    And the reason that is

        3   incorrect is because of 1B1.3, the defendant says there's no

        4   hook.    Our hook is 1B1.3 and 3553(a).        And I'm asking the Court

        5   again to consider the murders under both purposes, but in 1B1.3

        6   it says in the case of jointly undertaken criminal activity,

        7   such as a criminal plan, scheme, endeavor or enterprise

        8   undertaken by the defendant in concert with others, whether or

        9   not it's charged as a conspiracy, all acts or omissions of

      10    others that were within the scope of the jointly undertaken

      11    criminal conspiracy in furtherance of it and reasonably

      12    foreseeable.

      13            I believe the Court began its remark that it believed the

      14    jury in this particular case got it wrong; you do think the

      15    defendant was engaged in racketeering conspiracy or drug

      16    conspiracy.

      17                  THE COURT:    Yes.

      18                  MR. SHINER:    I think there is --

      19                  THE COURT:    I did say that.

      20                  MR. SHINER:    I believe there is clear and convincing

      21    evidence of that.

      22                  THE COURT:    Sorry.    I did say that, but the jury

      23    acquitted the defendant of those counts, and it convicted

      24    Mr. Shaw of only of the discrete counts of Count Twelve,

      25    Fifteen and Seventeen, Count Twelve being distribution of




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page47
                                                            48ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32568
                                                                               #:37506
                                                                                         47


        1   cocaine and then Count Fifteen and Seventeen distribution and

        2   possession with intent to distribute controlled substances near

        3   the schools and parks, but very discrete acts.

        4                 MR. SHINER:    Even the probation office understands

        5   that those discrete acts of dealing drugs were part of a larger

        6   course of conduct in dealing drugs.          They included other drug

        7   deals that weren't alleged as counts of conviction.

        8          And what we have here, if you look at the relevant

        9   conduct, is a large-scale drug trafficking conspiracy that has

      10    been documented over the course of several trials and many plea

      11    agreements.     We have that as a basis of racketeering

      12    conspiracy, a racketeering enterprise that primarily made its

      13    money from drugs, that's been documented in countless pleas and

      14    admissions and in the trials.

      15           We have ample evidence that those conspiracies existed,

      16    and these -- this conduct, the violent conduct that we allege,

      17    that we presented evidence of at trial, was part of those

      18    conspiracies.     And the defendant's argument is essentially that

      19    these facts that you are aware of that you've learned can't be

      20    considered, that the Court's discretion is limited and should

      21    be limited not only under the guidelines, but under 3553(a),

      22    but that's just not the case.         The guidelines allow this

      23    relevant conduct to be considered just as the Court would

      24    consider the defendant's sentencing letters.

      25                  THE COURT:    And then Mr. Raynor's point as to the




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page48
                                                            49ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32569
                                                                               #:37507
                                                                                         48


        1   11359 conviction, the prior conviction, which is a predicate

        2   count for career offender, that the determination by the

        3   superior court judge that the prior sentence was -- or prior

        4   conviction was legally invalid is the same as -- I think that's

        5   his point; it's the same as being constitutionally invalid.

        6                 MR. SHINER:    It's not.     There's no constitutional

        7   defect, and the defendant hasn't alleged one.            And under career

        8   offender, what is required is that it be expunged, so as you

        9   said, either as a legal invalidity or it is constitutionally

      10    invalid.    But if you look at the text of the statute, now, this

      11    was possibly creative lawyering, defendant went back to state

      12    court, got a form order, didn't like it, added the words

      13    "legally invalid" in their own proposed order and got the Court

      14    to sign it.     But even under that statute it says that you may

      15    receive -- have a conviction dismissed and sealed because the

      16    prior conviction is now legally invalid or redesignated as a

      17    misdemeanor or infraction, not both.

      18           This was redesignated under the law as an infraction.             It

      19    didn't cease to exist.       He added the words "legally invalid,"

      20    but there's no explanation for it.          There's no claim that it's

      21    a constitutional issue.       There's no claim, for example, that he

      22    didn't have an attorney or access to a jury trial or there was

      23    other due process violation.

      24           What it was was a form motion under a statutory procedure

      25    that allowed for this conviction to be reduced.            But, moreover,




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page49
                                                            50ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32570
                                                                               #:37508
                                                                                         49


        1   again, the defendant is asking for this Court to ignore the

        2   historical fact, and that is what the inquiry is under the

        3   career offender guideline, that the conviction occurred and was

        4   final and then he committed the offense.           So at the time of the

        5   commission of this offense, that conviction was final.

        6          It's different from Johnson.        It's different from the

        7   Johnson/Custis line of cases, which I did not say that the Clay

        8   case relied on the armed career criminal.           I said the Clay case

        9   relied on Johnson, which was an armed career criminal case, a

      10    2255 case, and that's a different statute with a different

      11    standard for what is defined as a prior conviction.             It's

      12    irrelevant here, and it's stayed on appeal that I believe might

      13    be overturned.

      14           The standard here is that historical facts are determined

      15    at the time of the commission of the offense.            And what

      16    defendant wants this Court to do is open the door for every

      17    defendant who comes before this Court in a similar case to go

      18    back to state court, try to change history and have it affect

      19    their sentence, not due to anything related to constitutional

      20    issues or their own culpability, but because they know that as

      21    a technical matter it might influence a court.

      22           Well, changed history shouldn't matter.          Changed history

      23    as to his criminal history doesn't matter, and ignoring the

      24    historical facts of his conduct shouldn't matter.             The

      25    defendant wants us to ignore not just his convictions, but what




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page50
                                                            51ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32571
                                                                               #:37509
                                                                                         50


        1   we learned about the Luis Roches/the William Sherman murders.

        2   You can't change history about those.

        3           The William Sherman murder was corroborated not only by

        4   all the information that corroborated                 CI        that I

        5   mentioned, but Joshua Perez, who pled guilty during trial.               He

        6   in coded -- in coded language in his factual basis identified

        7   the driver, identified the driver, and that driver was Marquis

        8   Shaw.

        9           This particular murder was very well documented and

      10    presented at this trial.         The Court can make its own

      11    independent assessment of whether that documentation and the

      12    corroboration is convincing, but we never said that Marquis

      13    Shaw told           CI          himself that he did it.      We said he

      14    received accounts of what happened, and every single account

      15    was corroborated in every way that the task force could think

      16    of doing it.

      17                 THE COURT:       Mr. Raynor, do you have any response?

      18                 MR. RAYNOR:       Yes.   The Court had inquired about

      19    whether constitutionally invalid -- constitutional invalidity

      20    is not required.         It either expunged or set aside in a way

      21    that's not unrelated to innocence or legal errors.             Here, legal

      22    invalidity is akin to legal errors.          And also based upon -- and

      23    so it fits within it.         And certainly on a clear and convincing

      24    evidence standard, they have not shown that it's not, given the

      25    language appears to be pretty broad.          And to say, oh, the




                                     UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page51
                                                            52ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32572
                                                                               #:37510
                                                                                         51


        1   people can go back and challenge priors --

        2                THE COURT:     That's your duty, if you can do that.            I

        3   understand that.

        4                MR. RAYNOR:     Right.

        5           And, Your Honor, just one final point.         If the Court would

        6   find that he is a career offender, there is 4B1.1 Application

        7   Note 4 that says that if one or more of those two predicate for

        8   career offender is a misdemeanor at the time of sentencing,

        9   which meaning right now, that the Court can use that as a basis

      10    for downward departure.

      11                 THE COURT:     Anything further?

      12                 MR. RAYNOR:     No, Your Honor.

      13                 MR. SHINER:     Yes, I'm glad that counsel mentioned

      14    that.    It is a basis for a downward departure.          He can

      15    certainly consider that the cases were later reduced, but the

      16    fact -- the very fact that that comment exists and says that

      17    convictions at the time of sentencing have been reduced to

      18    misdemeanors may be considered indicates that the entire

      19    argument that the guidelines don't apply to felonies that are

      20    later misdemeanors is incorrect.         They are subject to your

      21    discretionary departure, but they still mean he is a career

      22    offender.

      23            But I keep coming back to the 3553(a) factors.           And I said

      24    it at the beginning, I will say it again now, the Government

      25    would advocate for the same sentence whether or not the




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page52
                                                            53ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32573
                                                                               #:37511
                                                                                         52


        1   technical application of the career offender guideline applied.

        2   And I will ask the Court under relevant conduct or whether or

        3   not the murders constitute relevant conduct, I would ask the

        4   Court under 3553(a) to take those into account, which it is

        5   clearly within your discretion to do, and sentence him under

        6   3553(a) to what is the guideline sentence now of 35 years.

        7                THE COURT:     Thank you.

        8                MR. RAYNOR:     Your Honor, can I just respond briefly

        9   to --

      10                 THE COURT:     Sure.

      11                 MR. RAYNOR:     The Government says, well, the fact

      12    that there's that 4B1.1 Application Note 4 means that that's

      13    the only way to do it.       It doesn't.     I mean, you can go under

      14    1203.4, and under the terms of this application note you would

      15    still -- there would still be a basis for departure.             And what

      16    we're saying is there's much more, and basically what qualifies

      17    under the other provisions for either an expungement, which is

      18    essentially erasing, and that's what you have here.

      19            And just one other brief point because the Government had

      20    said that Joshua Perez's plea agreement should be considered

      21    and that there's some kind of coded language in there.              That's

      22    just not reliable, the type of reliable thing that this

      23    co-defendant's plea agreement -- some coded language that we

      24    know nothing about, and I'm hearing about for the first time

      25    right now, is -- you know, that somehow is implicating Mr. Shaw




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page53
                                                            54ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32574
                                                                               #:37512
                                                                                         53


        1   when there really is just no reliable evidence of that for any

        2   purpose.

        3                 THE COURT:    So let's start with the objections.          The

        4   Government has objected to the PSR's failure to include various

        5   trial exhibits and some of the defendant's most egregious

        6   conduct.     The Court agrees that there should have been more

        7   detail in the PSR regarding some of the most egregious conduct

        8   of the defendant.      That being said, I'm not going to refer this

        9   back to the probation department to supplement.

      10           The second objection is the Government objects to the

      11    calculation of drug amounts for which the defendant is being

      12    held accountable.      And the assertion here is that the defendant

      13    should be held accountable for 2.8 kilograms of crack cocaine

      14    dating back to 2002.       The Court is going to sustain that

      15    objection.     There is clear and convincing evidence by any

      16    measure that the defendant was involved in far more than -- far

      17    more drug distribution and manufacturing in crack cocaine than

      18    the PSR held him responsible for, so the Court is going to

      19    sustain that objection.

      20           The Government also objected in the footnote to the PSR's

      21    failure to account for the defendant's violent conduct,

      22    including his -- the conspiracy to commit murder and the

      23    manslaughter for which the defendant was convicted in state

      24    court, but the jury in this case acquitted the defendant of the

      25    RICO count.     I'm going to address that in the 3553 factors.




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page54
                                                            55ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32575
                                                                               #:37513
                                                                                         54


        1          The Government objected to the supervised release

        2   calculation.     The Government references that the minimum

        3   mandatory is 16 years if the defendant is a career offender,

        4   involving counts Fifteen and Seventeen.           The Court will sustain

        5   that objection.

        6          The Government has advocated for a sentence of 420 months,

        7   which the Court will address in the 3553 factors.             In reference

        8   to defendant's objections, the defendant objected to the PSR

        9   application of career offender guideline status based on three

      10    grounds:    the first is that the September 6th, 2016 conviction

      11    for the 11359 in superior court, sale of marijuana is -- cannot

      12    form a basis as a predicate offense because it was found to be

      13    legally invalid by the superior court at a later date.              The

      14    Court is going to overrule that objection.

      15           The second claim is that the 11359 is too old.            The Court

      16    is going to overrule that objection for the reasons referenced

      17    in the addendum.      And then the third is that the case law

      18    requires the Court to -- for the Court not to consider that as

      19    a predicate offense, and the Court is going to conclude there

      20    is no persuasive case on point requiring this Court to

      21    disregard the 11359 offense, so the Court is going to overrule

      22    that objection.

      23           The defendant also objected to the claim that the

      24    voluntary manslaughter is not a crime of violence within the

      25    meaning of career offender guideline.          That was addressed in




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page55
                                                            56ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32576
                                                                               #:37514
                                                                                         55


        1   the probation officer's addendum, and the Court is going to

        2   overrule that objection for the reasons stated.

        3          The defendant has objected to the prior felony convictions

        4   filed under 851.      The Court is going to overrule that

        5   objection.     And then the defendant objects to the PSR's failure

        6   to calculate -- to include a reduction for acceptance of

        7   responsibility.      The Court agrees that the defendant does not

        8   qualify for acceptance of responsibility.           He has not accepted

        9   any responsibility for -- except for the counts of conviction,

      10    for any of the other related conduct in this case.              And the

      11    Court is -- finds that he is not entitled to an adjustment for

      12    acceptance of responsibility.

      13           The defendant also objected to certain inaccurate factual

      14    information.     The Court declines to rule.        It's not important

      15    to the sentence imposed by the Court.

      16           A couple of comments.       I've had -- I've had this case for

      17    a number of years now.       I have had the opportunity to preside

      18    over some trials in the case.         I've had the opportunity to

      19    review the conduct of many of the defendants in the case.               I

      20    agree with the Government that Mr. Shaw is one of the most

      21    sophisticated members of the gang.          He's one of the most

      22    culpable members of the gang and presents a clear danger and a

      23    continued danger to the community.

      24           In reference to the testimony of Mr.                CI        , I

      25    would just comment that, for the most part, I tend to dismiss




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page56
                                                            57ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32577
                                                                               #:37515
                                                                                         56


        1   the testimony of cooperating witnesses who have much to gain in

        2   their endeavor to cooperate with the Government in seeking

        3   reduced sentences.       That being said, that testimony is often

        4   considered if it's corroborated.         Personally, I thought

        5   Mr.      CI     's testimony in this case was some of the most

        6   compelling I've ever heard from a cooperating witness.              He

        7   appeared to be extremely honest and forthright.            He expressed

        8   his reasons why he was testifying on behalf of the Government.

        9   I thought his testimony was convincing and persuasive and

      10    compelling.

      11           So the Court is going to sentence the defendant as

      12    follows:        Having considered the sentencing factors enumerated

      13    in Title 18 3553, the advisory guideline range, based upon an

      14    offense -- a guideline range of 360 to life imprisonment, the

      15    Court would adopt the finding in the PSR that the offense level

      16    is 37.        The base level the Court is going to conclude is 34.

      17    The defendant should be held accountable for at least 2.8, I

      18    think that's a conservative measure, of cocaine, by any

      19    calculation.

      20           The defendant was not only a supplier, but also a

      21    manufacturer of cocaine for a number, number of years, and

      22    profited significantly in light of the evidence which depicted

      23    him with a significant amount of money in his kitchen, which

      24    the Court concludes was his money because it appeared that it

      25    was his money.




                                   UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page57
                                                            58ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32578
                                                                               #:37516
                                                                                         57


        1          The following would be ordered:         It is ordered that the

        2   defendant shall pay to the United States a special assessment

        3   of $300 due immediately.        Any unpaid balance shall be paid

        4   during the period of imprisonment at the rate of not less than

        5   $25 per quarter.      All fines are waived.       He does not have the

        6   ability to pay a fine.

        7          Pursuant to the Sentencing Reform Act of 1984, it is the

        8   judgment of the Court that the defendant is committed on Counts

        9   Twelve, Fifteen and Seventeen to the -- on the second

      10    superseding indictment to the custody of the Bureau of Prisons.

      11    The Court is going to follow the recommendation of the

      12    Government and sentence the defendant to 420 months.             The term

      13    consists of 420 months -- let me check the maximum on

      14    Count Twelve.

      15           Let me just turn to the Government.          What is the maximum

      16    penalty on Count Twelve?        Let me find it.     Let's see.

      17                 MR. SHINER:     It's 40, Your Honor, it's in the PSR.

      18                 THE COURT:     Yeah, let me look in the PSR.

      19           There's so many pages.

      20                 MR. SHINER:     When I say it's 40, that's without the

      21    prior.    The Court is finding the prior true, so that's life

      22    imprisonment.     So that's paragraph 102.

      23                 THE COURT:     Thank you.

      24           So the term consists of 420 months on Counts Twelve,

      25    Fifteen and Seventeen of the second superseding indictment to




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page58
                                                            59ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32579
                                                                               #:37517
                                                                                         58


        1   be served concurrently.       The 420 months shall be served

        2   concurrently to the defendant's undischarged term of

        3   imprisonment under Los Angeles Superior Court case number

        4   YA089324.

        5          Upon release, he shall be placed on supervised release for

        6   a term of 16 years.      The term consists of 8 years on

        7   Count Twelve and 16 years on Counts Fifteen and Seventeen of

        8   the second superseding indictment, all terms to run

        9   concurrently.

      10           The defendant shall comply with rules and regulations --

      11    under the following terms and conditions:           comply with rules

      12    and regulations of the U.S. Probation Office in General Order

      13    05-02, with the exception of Conditions 5, 6 and 14; not commit

      14    any violation of local, state, federal law or ordinance;

      15    refrain from unlawful use of a controlled substance; submit to

      16    one drug test within 15 days of release, at least two periodic

      17    drug tests, not to exceed eight tests per month.

      18           The defendant shall participate in outpatient substance

      19    abuse treatment and counseling that includes urinalysis, breath

      20    and sweat-patch testing; abstain from using drugs, using

      21    alcohol or abusing prescription medication.            The defendant

      22    shall cooperate in the collection of a DNA sample.

      23           The defendant shall not associate with anyone known by him

      24    to be a member of the Broadway Gangster Crips and any others

      25    known to him to be participants in the Broadway Gangster Crips




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page59
                                                            60ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32580
                                                                               #:37518
                                                                                         59


        1   criminal activities, with the exception of family members; not

        2   wear, display, use or possess any gang insignias, emblems,

        3   badges, buttons, caps, hats, jackets, shoes or any other

        4   clothing that the defendant knows evidence affiliation with the

        5   Broadway Gangster Crips.       He may not display any signs or

        6   gestures that defendant knows evidence affiliation with the

        7   Broadway Gangster Crips.

        8          As directed by the probation officer, the defendant shall

        9   not be present in any area known by him to be a location where

      10    the Broadway Gangster Crips regularly meet.            He shall submit

      11    his person to search at any time, and including his property,

      12    house, residence, vehicle, papers, computers, cell phones,

      13    other electronic communication, data storage devices, other

      14    effects and other areas under defendant's control upon a

      15    reasonable suspicion concerning a violation of the terms and

      16    conditions of supervised release by a probation officer in the

      17    lawful discharge of the probation officer's duties.

      18           The probation officer shall notify specific persons and

      19    organizations of specific risks, and shall permit the probation

      20    officer to confirm the defendant's compliance with such a

      21    requirement and to make such notification.

      22           In sentencing the defendant the Court has considered the

      23    3553 factors.     The Court recognizes that defendant is now

      24    approximately 43 years old.        The sentence imposed by the Court

      25    takes into consideration the relevant conduct that the Court




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page60
                                                            61ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32581
                                                                               #:37519
                                                                                         60


        1   believes the defendant should be held responsible for,

        2   including the murder of L.R., his involvement in the murder of

        3   W.S., the defendant's violent criminal conduct while he was in

        4   custody.

        5           The Court notes that the defendant has 11 criminal

        6   convictions.     The number of criminal history points is 18.            The

        7   defendant's prior convictions include drug trafficking in 1994

        8   and 2001, as well as violent offenses such as the manslaughter,

        9   which we already discussed, in 2003.          He was sentenced for

      10    seven years.     The assault with a firearm on a person in 2014,

      11    he was sentenced to eight years in prison.

      12            The record reflects that he served time in custody in the

      13    California Youth Authority, so he has a long history of

      14    committing criminal and some -- and often violent criminal

      15    acts.    The defendant's 2003 manslaughter case was especially

      16    egregious here, the Court having the opportunity to witness or

      17    hear the testimony that was provided, but the persons in the

      18    other vehicle were essentially gunned down for simply

      19    committing an act of insulting the defendant and his

      20    companions.

      21            The Court respects the conclusions of the jury in

      22    reference to the counts that he was acquitted on.             The Court, I

      23    would say for the record, that separate and apart from whether

      24    the defendant qualifies as a career offender, and the Court

      25    would find the 581s to have been established, the Court would




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page61
                                                            62ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32582
                                                                               #:37520
                                                                                         61


        1   sentence the defendant under the 3553 factors to the same

        2   sentence imposed by the Court if it's concluded at a later date

        3   that defendant, for technical reasons, does not qualify as a

        4   career offender.

        5          Any recommendation as to where he should be housed?             And

        6   obviously you're going to file notice of appeal, so you are

        7   directed to file notice of appeal forthwith.

        8                MR. RAYNOR:     Yes, Your Honor.

        9                THE COURT:     Or as soon as you can.

      10           I want to compliment Mr. Raynor.         Mr. Raynor, you have

      11    been a vigorous advocate for your client.           I think you did a

      12    remarkable job in front of the jury.          We had some very

      13    intelligent people on the jury, one being a former law clerk

      14    for one of the judges in this court, and your strategy and your

      15    conduct, I think, was always professional.

      16           You have advocated extremely well on behalf of your client

      17    in terms of the sentencing, raised some significant issues that

      18    I'm assuming will be addressed on appeal, and I would

      19    compliment you for your demeanor and your professionalism

      20    exhibited in the Court.

      21           And then recommendations?

      22                 MR. RAYNOR:     Yes, Your Honor.      Mr. Shaw would ask

      23    the Court to recommend to the Bureau of Prisons that he be

      24    designated in Southern California.

      25                 THE COURT:     The Court would recommend a facility in




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page62
                                                            63ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32583
                                                                               #:37521
                                                                                         62


        1   Southern California.

        2          Anything further?

        3                MR. RAYNOR:     No, Your Honor.

        4                THE COURT:     For the Government?

        5          You have a right to appeal your sentence if you feel your

        6   sentence is contrary to law.        Mr. Raynor is going to file a

        7   notice of appeal on your behalf, and that has to be filed

        8   within 14 days from today's date.

        9          Government?

      10                 MR. SHINER:     Nothing further, Your Honor.

      11                 THE COURT:     Anything further to be dismissed?

      12                 MR. SHINER:     We will dismiss the underlying first

      13    superseding and original indictment.

      14                 THE COURT:     Both are granted, both motions are

      15    granted.

      16                    (Proceedings concluded at 12:33 p.m.)

      17                                     ---oOo---

      18

      19

      20

      21

      22

      23

      24

      25




                                  UNITED STATES DISTRICT COURT
Case
Case2:14-cr-00338-GW
     2:14-cr-00338-SJO Document
                        Document4203-1 Filed11/30/18
                                 3689 Filed  03/22/21 Page
                                                       Page63
                                                            64ofof63
                                                                   64 Page
                                                                       PageID
                                                                            ID#:32584
                                                                               #:37522
                                                                                         63


        1                      CERTIFICATE OF OFFICIAL REPORTER

        2

        3   COUNTY OF LOS ANGELES        )
                                         )
        4   STATE OF CALIFORNIA          )

        5

        6                I, CAROL JEAN ZURBORG, Federal Official Realtime

        7   Court Reporter, in and for the United States District Court for

        8   the Central District of California, do hereby certify that

        9   pursuant to Section 753, Title 28, United States Code that the

      10    foregoing is a true and correct transcript of the

      11    stenographically reported proceedings held in the

      12    above-entitled matter and that the transcript page format is in

      13    conformance with the regulations of the judicial conference of

      14    the United States.

      15

      16    Date:   November 30, 2018

      17

      18

      19                                      /s/ CAROL JEAN ZURBORG

      20                         CAROL JEAN ZURBORG, CSR NO. 7921, CCRR, RMR
                                       Federal Official Court Reporter
      21

      22

      23

      24

      25




                                  UNITED STATES DISTRICT COURT
